 

/” Case 1:19-cv-02986-GPG Documeént I Filed 10/18/19 USDC Colorado Page 1 of 5

FILED
US DIS STRICT
DISTRICT OF COLORS bo

IN THE UNITED STATES DisTRICT CouRt!!99CT 18 PH 4, 58
FOR THE DISTRICT OF COLORADO. JEFFREY peo) wey
CLERK PEEL

BY__"
0 Civil Action No. DEP. CL.

 

(To be supplied by the court)

ois Na MN. \A: Bi bank Q___, Plaintiff

Ne Vee be dackmeat:
a (| sont \ . |

XS Tndeial Kyoithne.
Entice. Leqishaho(e, , Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above

caption must be identical to those od in D006 AC B. Do not include fol Ba here.)

Dale min opt enpeck’ RAL Coe.
/ COMPLAINT Deael CO ROXlQ

 

 

NOTICE
Federal Rule of Civil Procedure 5.2 addresses the privacy and-security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:19-cv-02986-GPG Document1 Filed 10/18/19 USDC Colorado Page 2 of 5

e

A.:  -PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the

court may result in dismissal of your case. *, 2
|

Vio; “eno. \coake Gn O5O Gee, Sk - ‘ |
(Name and complete mailing address) yy 4 enw ec a O RO oe IO) ‘
olen Abluvdt | Amsu envet +e

(Telephone number and e-mail address)

B. ‘DEFENDANT(S) INFORMATION
Please list the following information for each defendant listed in the caption of the complaint. If

more space is needed, use extra paper to provide the information requested. The additional
pages regarding ue oN “B. DEFENDANT(S) INFORMATION.”

(4 hor he s)

' Defendant 1:
(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

Defendant 2: (\ hy 0 none aie Floor Denier (athe

(Name an complete mailing address)

‘

 

(Telephone number and e-mail address if known) *

" \ 4y

 

Defendant 3: ZL BE Are, Ave. \Senwet CO SaZn02

(Name and complete mailing address) —

 

 

(Telephone number and e-mail address if known)

t, Defendant 4: (aoita [Alda Lashom | | Down

(Name and cémplete mailing address) Sk ai c Ne O om" Vat qe

 

(Telephone number and e-mail address if known)
 

Case 1:19-cv-02986-GPG Document 1 ‘Filed 10/18/19 USDC Colorado Page3of5 |

Cc. JURISDICTION

Identify the statutory authority that allows the court to consider your claim(s): (check one)

/ |
Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution, !
laws, or treaties of the United States)

 

 

 

 

. List the specific federal statute, treaty, and/or provision(s) of the United States )
/
Constitution that are at issue in this case. il Law ot Le nd.

~ DoNremac Wavge = Constitobion Arkiele WC
Toph te Yapally — Crfmaek Laws)

LJ biversity er citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
orporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of C, locacko

5 , {
If Defendant 1 is an individual; Defendant 1 is a nods ©

(Coloreco (rel Freud"
2 Ci aa

— Code [shbokes, tha f CC sl
Defendant 1 has its principal place of business in
state or foreign nation). | Lr) yf Con of 70) Y) a / wu

(If more than one defendant is named in the complaint, attach an additional page ~
providing the same information for each additional defendant.)

 

 

If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of
state or foreign nation).

 

 
 

Case 1:19-cv-02986-GPG Document1 Filed 10/18/19 USDC Colorado Page 4 of5

‘

D. STATEMENT OF CLAIM(S)
State clearly and concisely every claim that you are asserting in this action. For each claim, :
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Re Claim (Mil [ Paspcly as Daggaly
saponngsen S0le Hic! +> Pr cre Ph

am ~ Entire eget)

BYE GC (ove Stree x Ly [MOPENTY,
Fee a: rll ae

 

 

 
 

Case 1:19-cv-02986-GPG Document1 Filed 10/18/19 USDC Colorado Page 5 of 5

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional ‘space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding reheh as “E, REQUEST

Give Ke (0 erty bool, Wo w/
r," L P
Coup ordered 5 } en

| Upked Ushers :
pet abuse of pe Kolts

F. PLAINTIFF’S SIGNATURE

 

I declare under penalty of perjury that |. am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is.supported by existing law or by a nonfrivolous argument for éxtending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery;and (4) theycompl int otherwigé complies with the requirements of Rule 11.

  
 

 

 

Hite signature) ee

fo Js Jai?
oo Lf

(Revised December 2017)
